Citation Nr: 1325318	
Decision Date: 08/09/13    Archive Date: 08/13/13

DOCKET NO.  03-10 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased evaluation in excess of 20 percent for Reiter's disease with degenerative joint disease (DJD) of the right shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel

INTRODUCTION

The Veteran had active military service from September 1975 to October 1979.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified before the undersigned at an August 2004 hearing conducted at the RO.  A transcript of the hearing is of record.

Procedural History

The Board previously considered and denied the Veteran's claim in an August 2011 decision.  The Veteran then appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In a January 2012 order, the Court granted a Joint Motion for Remand (Joint Motion), vacating the August 2011 Board decision and remanding the instant claim to the Board for further consideration.  The Board then remanded the claim to the Agency of Original Jurisdiction (AOJ) in April 2012.  The case is once again before the Board for appellate consideration of the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in the instant case.  In the April 2012 remand, the Board instructed the Veteran be provided a VA examination to address the current severity of his service-connected Reiter's disease.  Specifically, the Board instructed the examiner to address each of the Veteran's complaints associated with Reiter's syndrome, including musculoskeletal symptoms including DJD of all specific joints, to include the Veteran's hips, shoulders, wrists, elbows, feet and knees.  

The requested VA examination was conducted in May 2012, and the VA examiner noted the Veteran's past complaints of "musculoskeletal symptoms including DJD."  However, no diagnoses or range of motion findings were provided for any joint other than the right shoulder.  These pertinent findings are necessary to allow the Board to appropriately rate the Veteran's disability.  See generally 38 C.F.R. § 4.71a, Diagnostic Code 5002 (2012).  

A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand orders of the Board are not complied with, the Board itself errs in failing to insure compliance.

Further, the VA examiner explicitly stated the Veteran's disability caused "marked interference" in employment, thereby raising the issue of an extraschedular evaluation.  Referral for extraschedular consideration is appropriate when the record presents an exception or unusual disability picture with related factors so as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2012).  However, the examiner did not provide detail or support for this statement.  Therefore, on remand, further clarification should be obtained.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to address the current severity of the Veteran's service-connected Reiter's syndrome.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any clinically indicated test or studies should be accomplished.  The examiner should specifically address the following:

a. Describe all current symptomatology and address each of the Veteran's complaints associated with Reiter's syndrome, including but not limited to visual symptoms; dental problems; hearing problems; skin rashes; genitourinary symptoms; and musculoskeletal symptoms including DJD of all specific joints, to include the Veteran's hips, shoulders, wrists, elbows, feet, and knees.  

For each affected joint, provide ranges of motion in degrees and indicate in degrees the point at which pain is elicited on range of motion testing.  

Describe any functional limitation of the affected parts due to pain, weakened movement, excess fatigability, pain with use, or incoordination.  Additional limitation of motion during flare-ups and following repetitive use as a result of limited motion, excess motion, fatigability, weakened motion, incoordination, or painful motion should also be noted.  The determination should be portrayed in terms of the degree of additional range of motion loss.  

b. Indicate whether the Veteran's Reiter's syndrome is manifested by symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring three or more times a year; less than criteria for 100 percent, but with weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring four or more times a year or a lesser number over prolonged periods; or constitutional manifestations associated with active joint involvement, totally incapacitating.  38 C.F.R. § 4.71a, Diagnostic Code 5002.

c. State what impact, if any, the Veteran's Reiter's syndrome has on his employment and daily living activities.  In addition, please provide an opinion as to whether a marked interference in employment is caused solely by the Veteran's service-connected Reiter's syndrome, discussing supporting evidence in the record.

A complete rationale must be provided for all opinions expressed.

2. After completing the action requested above, refer the Veteran's claim for increased rating to the Under Secretary for Benefits or the Director of VA's Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


